Exhibit 10.95
CHANGE IN TERMS AGREEMENT

                                                    Principal     Loan Date    
Maturity     Loan No     Call/Coll     Account     Officer     Initials    
$4,000,000.00     08-15-2009     08-15-2011     XXXXXXXX     500/10     XXXXXX  
  RDH          

 
References in the boxes above are for Lender’s use only and do not limit the
applicability document to any
particular loan or item. Any item above containing “***” has been omitted due to
text length limitations.

             
     Borrower:
  VCG Holding Corp.
Lowrie Management, LLLP
390 Union Blvd. #540
Lakewood, CO 80228-1557        Lender:   Citywide Banks
PO Box 128
Aurora, CO 80040-0128
(303) 365-3600

 
Principal Amount: $4,000,000.00
DESCRIPTION OF EXISTING INDEBTEDENESS. Original Promissory Note in the amount of
$5,000,000.00 dated June 29, 2007.
DESCRIPTION OF COLLATERAL. 302,400 Shares of VCG Holing Corp. Common Stock,
Certificate Number 00227, Cusip Number 91821k 101.
200,000 Shares of VCG Holding Corp. Common Stock, Certificate Number 01120,
Cusip Number 91821k 10 1.
1,585,000 Shares of VCG Holding Corp. Common Stock, Certificate Number 00198,
Cusip Number 918k 10 1.
826,907 Shares of VCG Holding Corp. Common Stock, Certificate Number 01192,
Cusip Number 91821k 10 1.
Assignment of Life Insurance Policy Number XXXXXXXX in the amount of
$15,000,000.00 on the Life of Troy H. Lowrie issued by Security Life of Denver
Insurance Company.
P&A Select Strategy Fund, LP.
P&A Select Multi-Sector Fund II, LP
DESCRIPTION OF CHANGE IN TERMS. Effective August 15, 2009 the term of the Note
in extended to August 15, 2011 and Troy H. Lowrie has been changed from a
Co-Borrower to a Guarantor.
Effective August 15, 2009 Assignment of Life Insurance Policy Number XXXXXXXX in
the amount of $15,000,000.00 on the Life of Troy H. Lowrie issued by Security
Life of Denver Insurance Company, Hedge Fund Interest in P&A Select Strategy
Fund, LP and Hedge Fund Interest in P&A Select Multi-Sector Fund II, LP has been
added as Collateral.
Effective August 15, 2009 the following terms have been added:

  1)   Net Cash Flow to debt service ratio has been added     2)  
Negative-Convent- indebtedness and Liens shall apply only to new borrowing
transactions equal or in excess of $1,000,000.00     3)   Default events- Change
in Ownership shall have added: ‘without prior consent of Lender’.

PROMISE TO PAY. VCG Holding Corp.; and Lowrie Management, LLLP (“Borrower”)
jointly and severally promise to pay to Citywide Banks (“Lender”), or order, in
lawful money of the United

 



--------------------------------------------------------------------------------



 



    CHANCE IN TERMS AGREEEMENT
(Continued)   2

Loan No: XXXXXXXX
States of America, the principal amount of Four Million & 00/100 Dollars
($4,000,000.00) or so much as may be outstanding, together with interest on the
unpaid principal balance of each advance. Interest shall be calculated from the
date of each advance until repayment of each advance.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on August 15, 2011. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning September 15, 2009, with all subsequent interest
payments to be due on the same day of each month after that. Unless otherwise
agreed or required by applicable law, payments will be applied to fist to any
accrued unpaid interest; then to principal; then to any unpaid collection costs;
and then to any late charges. Borrower will pay Lender at Lender’s address shown
above or at such other place as Lender may designate in writing.
VARIABLE INTEREST RATE. This interest rate on this Loan is subject to change
from time to time based on changes in an independent index which is The Prime
Rate as Published in the Wall Street Journal (the “Index”). The Index is not
necessarily the lowest rate charged by Lender on its Loans. IT the Index becomes
unavailable during the term of this Loan, Lender may designate a substitute
index after notifying Borrower. Lender will tell Borrower the current Index rate
upon Borrower’s request. The interest rate change will not occur more often than
on the unpaid principal balance of this loan will be calculated as described in
the “INTEREST CALCULATION METHOD” paragraph using a rate of 0.500 percentage
points over the Index, adjusted if necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of 6.000% per annum
based on a year of 360 days. NOTICE: Under no circumstances will the interest
rate on this loan be less than 6.000% per annum or more than the maximum rate
allowed by applicable law.
INTERST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. All interest payable under this
loan is computed using this method.
PREPAYMENT; MINIMUM INTERST CHARGE. In any event, even upon full prepayment of
this Agreement, Borrower understands that Lender is entitled to a minimum
interest charge of $25.00. . Other than Borrower’s obligation to pay any minimum
interest charge, Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due. Early payments will not, unless agreed to by Lender
in writing, relieve Borrower o Borrower’s obligation to continue making fewer
payments. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
Citywide Banks, PO Box 128, Aurora, CO 80040-0128.
LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, at Lender’s option, and if permitted by applicable law, Lender may add
any unpaid accrued interest to principal and such sum will bear interest
therefrom until paid at the rate provided in this Note (including any increased
rate). Upon default, the interest rate on this Note shall be increased to
21.000% per annum based on a year of 360 days. However, in no event will the
interest rate exceed the maximum interest rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an even of default (“Event of
Default”) under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.

 



--------------------------------------------------------------------------------



 



    CHANCE IN TERMS AGREEEMENT
(Continued)   3

Loan No: XXXXXXXX
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform ay term, obligation covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Any guarantor or Borrower defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of guarantor’s or Borrower’s property or Borrower’s
ability to perform their respective obligations under this Agreement or any of
the Related Documents.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or n Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower’s existence as a going
business or the death of any partner, the insolvency of Borrower, the
appointment of a receiver for any part of Borrower’s property, any assignment
for the benefit of creditors, any type of creditor workout, r the commencement
of any proceeding under any bankruptcy or insolvency laws by or against
Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any Borrower’s
accounts, including deposit accounts, with Lender. However, this Event of
Default shall not apply if there is a good faith dispute by Borrower as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding an if Borrower gives Lender written notice of the creditor
or forfeiture proceeding and deposits with Lender monies or a surety bond for
the creditor of forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.
Events Affecting General Partner of Borrower. Any of the preceding events occurs
with respect to any general partner of Borrower or any general partner dies or
becomes incompetent.
Change in Ownership. The resignation or expulsion of any general partner with an
ownership interest of twenty-five percent (25%) or more in Borrower. Any change
in ownership of twenty-five percent (25%) or more of the common stock of
Borrower without prior consent of the Lender.
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance or this
Note is impaired.
Insecurity. Lender in good faith believes itself insecure.
LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender the reasonable
costs of such collection. This includes,

 



--------------------------------------------------------------------------------



 



    CHANCE IN TERMS AGREEEMENT
(Continued)   4

Loan No: XXXXXXXX
subject to any limits under applicable law, Lender’s attorneys’ fees and
Lender’s legal expenses, whether or not there is a lawsuit, including without
limitation attorneys’ fees and legal expenses for bankruptcy proceedings
(include efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the Sate of
Colorado without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Colorado.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether in checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.
LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement may be requested either orally or in writing by Borrower or
as provided in this paragraph. All oral requests shall be confirmed in writing
on the day of the request, on forms acceptable to Lender. All communications,
instructions, or directions by telephone or otherwise to Lender are to be
directed to Lender’s office shown above. The following person or persons are
authorized to request advances and authorize payments under the line of credit
until Lender receives from Borrower, at Lender’s address shown above, written
notice of revocation of such authority; Troy H. Lowrie, Chairman & CEO of VCG
Holding Corp.; Courtney Cowgill, CFO of VCG Holding Corp. Borrower agrees to be
liable for all sums either: (A) advanced in accordance with the instructions of
an authorized person, or (B) credited to any of Borrower’s accounts with Lender.
The unpaid principal balance owing on this Agreement at any time may be
evidenced by endorsements on this Agreement or by Lender’s internal records,
including daily computer print-outs.
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligations(s) as changed, nor obligate Lender to make any
further changes in terms. Nothing in this Agreement will constitute a
satisfaction of the obligation(s). It is the intention of the Lender to retain
as liable parties all makers and endorsers of the original obligation(s),
including all accommodation parties, unless a party is expressly released by
Lender in writing. Any maker or endorser, including accommodation makers, will
not be released by virtue of this Agreement. If any person who signed the
original obligation does not sign the Agreement below, then all persons signing
below acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise wil not be released by it. This waiver
does not only to any initial extension, modification or release, but also to all
such subsequent actions.
PRIOR NOTE. Original Promissory Note in the amount of $5,000,000.00 dated
June 29, 2007.
SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
indebtedness.

 



--------------------------------------------------------------------------------



 



    CHANCE IN TERMS AGREEEMENT
(Continued)   5

Loan No: XXXXXXXX
MISCELLANEOUS PROVISIONS. If any part of this Agreement cannot be enforced, this
fact will not affect the rest of the Agreement. Lender may delay or forgo
enforcing any of its rights or remedies under this Agreement without losing
them. Each Borrower understands and Agrees that, with or without notice to
Borrower, Lender may with respect to any other Borrower (a) make one or more
additional secured or unsecured loans or otherwise extend additional credit;
(b) alter, compromise, renew, extend, accelerate, or otherwise change one or
more times the time for payment or other terms of any indebtedness, including
increases and decreases of the rate of interest on the indebtedness;
(c) exchange, enforce, waive, subordinate, fail or decide not to perfect, and
release any security, with or without the substitution of new collateral;
(d) apply such security and direct the order or manner of sale thereof,
including without limitation, any non-judicial sale permitted by the terms of
the controlling security agreements, as Lender in its discretion may determine;
(e) release, substitute, agree not to sue, or deal with any one or more of
Borrower’s sureties, or other guarantors on any terms or in any manner Lender
may choose; (f) determine how, when and what application of payments and credits
shall be made on any other indebtedness owing by such other Borrower. Borrower
and any other person who signs, guarantees or endorses this Agreement, to the
extent allowed by law, waive presentment, demand for payment, and notice of
dishonor. Upon any change in the terms of this Agreement, and unless otherwise
expressly stated in writing, no party who signs this Agreement, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability. All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release from any party, partner, or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Agreement are joint and several.
PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.
EACH BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

     
BORROWER:
   
 
   
VCG HOLDING CORP.
   
 
   
By: /S/ Troy H. Lowrie
  By: /S/ Courtney Cowgill
Troy H. Lowrie,
  Courtney Cowgill,
Chairman & CEO of VCG Holding Corp.
  CFO, Secretary-Treasurer of VCG Holding
Corp.
 
   
 
   
LOWRIE MANAGEMENT LLLP
   
 
    LOWRIE INVESTMENT MANAGEMENT, INC , General Partner of Lowrie Management,
LLLP
 
   
By: /S/ Troy H. Lowrie
   
Troy H. Lowrie,
   
President of Lowrie Investment Management, Inc.
   

 